DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a plurality of sheet feed apertures” (Claim 4), “first conveyance guide includes a step” (Claim 7), “a vibration absorbing member” (Claims 8 and 9), “a basis weight detector” and “an envelope detector” (Claim 12) as described in the specification.  The first conveyance guide is understood (per Claim 7) as being on the inside of curved portion 230 (i.e. guide 203). However, step 204 appears on the guide on the outside of the curved portion (i.e. second conveyance guide 202) in Fig. 2. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
	The specification does not disclose reference numbers for the “plurality of sheet feed apertures” (Claim 4), “a vibration absorbing member” (Claims 8 and 9), “a basis weight detector” and “an envelope detector” (Claim 12).

Claim Objections
Claim 13 is objected to because of the following informalities:  Proper indenting should be used for lines 7-8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US Pub No. 2019/0092592 A1).
Regarding Claim 1, Suzuki discloses an optical sensor (101/102) and an ultrasound sensor (103) disposed alongside a conveyance path (from 30 to 13) of a sheet that are used to determine sheet type ([0034]-[0035]); and 

the conveyance guide is structured such that, on the conveyance path between the optical sensor and the ultrasound sensor (between them in a widthwise direction), the sheet is in contact with the conveyance guide while a portion of the sheet is in a light irradiation range of the optical sensor and a different portion of the sheet is in an ultrasound irradiation range of the ultrasound sensor (portions corresponding to 101/102 and 103).
Regarding Claim 4, Suzuki discloses a plurality of sheet feed apertures (at path exits from 21 and from duplex loop, see Fig. 1) through which the sheet can be fed, wherein 
regardless of which of the plurality of sheet feed apertures the sheet is fed from, when an amount of light is detected by the optical sensor and ultrasound is detected by the ultrasound sensor, the sheet is in contact with a surface of the conveyance guide on the conveyance path between the optical sensor and the ultrasound sensor (at least in the widthwise direction, sheet contacts 110 regardless of where the sheet originates from, while being detected by both sensors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US Patent No. 9,052,664 B2) in view of Suzuki (US Pub No. 2020/0354180 A1).
	Regarding Claims 1 and 2, Kuramochi et al. discloses an optical sensor (123) and an ultrasound sensor (130, 131) disposed alongside a conveyance path (curved path from 103 to 104) of a sheet that are used to determine sheet type (see Abstract); and
	Kuramochi et al. does not explicitly disclose a conveyance guide.
	Suzuki disclose a conveyance guide (158/159) for the purpose of guiding sheets along a path. 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Kuramochi et al. by including the conveyance guide as disclosed by Suzuki along the path of Kuramochi et al., for the purpose of guiding sheets along a path.
	By the resulting combination, it is noted that 
the conveyance guide guides the sheet along the conveyance path, wherein 
the conveyance guide is structured such that, on the (curved) conveyance path between the optical sensor 123 and the ultrasound sensor 130/131, the sheet is in contact with the conveyance guide while a portion of the sheet is in a light irradiation range of the optical sensor 123 and a different portion of the sheet is in an ultrasound irradiation range of the ultrasound sensor 130/131 (may be in contact with the guides either as they support the sheet as it passes the curve or the device may be capable of 
Regarding Claims 5 and 6, Suzuki discloses the conveyance guide to have one or more protrusions (201) at a position where the sheet on the conveyance path comes into contact with the protrusion elongated in a direction of sheet width and sheet conveyance (as seen in Fig. 4, 201 has some length in/is stretched out in, both the sheet width and conveyance directions. The claims do not require one dimension to be shorter/longer than the other).
Regarding Claim 10, Kuramochi et al. discloses the ultrasound sensor emits ultrasound waves in a direction angled away from the optical sensor (emits from 130, away from 123).

Allowable Subject Matter
Claims 3, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows an S-shaped conveyance guide in the device as claimed (Claim 3), a vibration absorbing member (Claim 8) or a basis weight detector and envelope detector as claimed (Claim 12).

Claims 7, 9, 11 and 13 are allowed.
None of the prior art of record shows a curved portion and step in the device as claimed (Claims 7, 9, 11 and 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US Pub No. 2021/0061602) discloses an optical sensor and ultrasonic sensor but not along a curved path.
Sano (US Pub No. 2005/0269759) discloses an optical sensor and ultrasonic sensor along a path having a buckle chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        September 9, 2021